Case 3:20-cv-00202-RLY-MPB Document 3 Filed 08/31/20 Page 1 of 4 PageID #: 28




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            and                     )
                                    )
THE STATE OF INDIANA,               )
                                    )
                  Plaintiffs        )
                                    )
            v.                      )                 Civil Action No. 3:20-cv-202-RLY-MPB
                                    )
INDIANAPOLIS POWER & LIGHT          )
COMPANY,                            )
                                    )
            Defendant.              )
____________________________________)


              NOTICE OF LODGING OF PROPOSED CONSENT DECREE

       Plaintiff, the United States of America, on behalf of the United States Environmental

Protection Agency, and co-Plaintiff, the State of Indiana, by the authority of the Attorney

General of Indiana, acting at the request of the Indiana Department of Environmental

Management (collectively, Plaintiffs), respectfully lodge the proposed Consent Decree, attached

hereto, under Section 113(b) of the Clean Air Act, 42 U.S.C. § 7413(b), between Plaintiffs and

Settling Defendant Indianapolis Power & Light Company (IPL). The proposed Consent Decree

would resolve Plaintiffs’ claims, alleged in the Complaint against Settling Defendant filed today

in this action, for Settling Defendant’s alleged violations of the Clean Air Act and related State

laws at its fossil fuel-fired steam electric plant, known as the Petersburg Generating Station, in

Pike County, Indiana.
Case 3:20-cv-00202-RLY-MPB Document 3 Filed 08/31/20 Page 2 of 4 PageID #: 29




        Consistent with Department of Justice regulations (28 C.F.R. § 50.7), the United States is

inviting the public to comment on the proposed Consent Decree for a period of thirty days before

seeking judicial approval. The public comment period will begin upon publication of a notice in

the Federal Register. Upon expiration of that comment period, the United States will advise the

Court of any comments received and of the United States’ position as to whether the proposed

Decree should be approved and entered by this Court. The United States may withhold its

consent to the proposed Consent Decree if the comments disclose facts or considerations that

indicate that the proposed Decree is improper, inappropriate, inadequate, or not in the public

interest.

        The United States respectfully requests that the Court await, before considering whether

to approve and enter the proposed Decree as an order of this Court, a subsequent submission by

the United States regarding any comments received during the public comment period and the

United States’ position regarding entry of the proposed Consent Decree.

                                      Respectfully Submitted,

                                      JONATHAN D. BRIGHTBILL
                                      Principal Deputy Assistant Attorney General
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice

                                      s/Arnold S. Rosenthal
                                      ARNOLD S. ROSENTHAL
                                      Senior Attorney
                                      Environmental Enforcement Section
                                      Environment and Natural Resources Division
                                      U.S. Department of Justice


                                      SHELESE EMMONS WOODS
                                      Civil Chief
                                      Office of the United States Attorney
                                      U.S. District Court for the Southern District of Indiana

                                                2
Case 3:20-cv-00202-RLY-MPB Document 3 Filed 08/31/20 Page 3 of 4 PageID #: 30




OF COUNSEL:

SABRINA ARGENTIERI
Attorney-Advisor
U.S. Environmental Protection Agency

LOUISE GROSS
Associate Regional Counsel
U.S. Environmental Protection Agency, Region 5



                                          FOR THE STATE OF INDIANA

                                          OFFICE OF THE INDIANA ATTORNEY
                                          GENERAL

                                          s/Zachary D. Price
                                          ZACHARY D. PRICE
                                          KELLY S. EARLS
                                          Deputy Attorneys General
                                          Office of the Indiana Attorney General
                                          302 W. Washington Street, IGCS 5th Floor
                                          Indianapolis, IN 46204




                                            3
Case 3:20-cv-00202-RLY-MPB Document 3 Filed 08/31/20 Page 4 of 4 PageID #: 31




                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 31st day of August, 2020, a copy of the foregoing

Notice of Lodging of Proposed Consent Decree was filed electronically using the Court’s ECF

filing system. Service of this filing will be sent via electronic mail to counsel for IPL, as per

Defendant’s permission, as follows:


               Samuel Boxerman
               Sidley Austin LLP
               202-736-8547
               sboxerman@sidley.com



                                                      s/Arnold S. Rosenthal
                                                      Arnold S. Rosenthal




                                                  4
